Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Drawings
Drawings dated 4/6/2020 are accepted. 

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “gate spaced apart from and in parallel with each of the pair of first fin type active areas in a first horizontal direction, and both the gate and each of the pair of first fin type active areas elongated in a second horizontal direction perpendicular to the first horizontal direction”. 

Regarding claim 9. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a plurality of gates between the plurality of first fin type active areas one by one, the gates longitudinally extending in a second horizontal direction perpendicular to the first horizontal direction; the gate insulating 

Regarding claim 18. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a gate line extending on the third fin type active area in an intersecting direction that intersects the third fin type active area, the gate line overlapping the third fin type active area in a vertical direction perpendicular to the first horizontal direction and the second horizontal direction; a second area gate insulating layer between the third fin type active area and the gate line; and a pair of second source/drain areas at both sides of the gate line, respectively, on the third fin type active area”.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826